DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

      RESTORATION 1 OF THE TREASURE COAST, INC., a/a/o
                   CHRISTIANNE CALERO,
                         Appellant,

                                     v.

     FIDELITY FIRE & CASUALTY COMPANY d/b/a FRONTLINE
                  HOMEOWNERS INSURANCE,
                          Appellee.

                              No. 4D18-1925

                              [April 25, 2019]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Thomas J. Walsh, Judge; L.T. Case No. 562016CA000480.

    Chad A. Barr of Law Office of Chad A. Barr, P.A., Altamonte Springs,
for appellant.

  Karen Fultz of Sheehe & Associates, P.A., Miami and Jay M. Levy and
Ryan L. Marks of Jay M. Levy, P.A., Miami, for appellee.

PER CURIAM.

   Affirmed.

MAY, CIKLIN and KLINGENSMITH, JJ., concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.